USCA4 Appeal: 20-4249      Doc: 42         Filed: 08/16/2022     Pg: 1 of 4




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 20-4249


        UNITED STATES OF AMERICA,

                             Plaintiff - Appellee,

                      v.

        BOBBY ROGER BURCH, a/k/a Rob Patterson, a/k/a Rob Bob,

                             Defendant - Appellant.



        Appeal from the United States District Court for the Western District of North Carolina, at
        Asheville. Martin K. Reidinger, Chief District Judge. (1:19-cr-00060-MR-WCM-1)


        Submitted: November 30, 2021                                      Decided: August 16, 2022


        Before AGEE, WYNN, and DIAZ, Circuit Judges.


        Affirmed by unpublished per curiam opinion.


        ON BRIEF: D. Baker McIntyre III, Charlotte, North Carolina, for Appellant. Amy
        Elizabeth Ray, Assistant United States Attorney, OFFICE OF THE UNITED STATES
        ATTORNEY, Asheville, North Carolina, for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 20-4249         Doc: 42        Filed: 08/16/2022    Pg: 2 of 4




        PER CURIAM:

                  Bobby Roger Burch pled guilty, pursuant to a written plea agreement, to conspiracy

        to possess with intent to distribute methamphetamine, in violation of 21 U.S.C.

        §§ 841(a)(1), (b)(1)(A), 846, and the district court sentenced him to 262 months’

        imprisonment. On appeal, Burch’s counsel has filed a brief under Anders v. California,

        386 U.S. 738 (1967), certifying that no meritorious grounds exist for appeal but broadly

        questioning whether Burch’s sentence is reasonable and whether trial counsel was

        ineffective. The Government declined to file a response brief. In a pro se supplemental

        brief, Burch argues that his sentence is procedurally and substantive unreasonable. We

        affirm.

                  We review a defendant’s sentence “under a deferential abuse-of-discretion

        standard.” Gall v. United States, 552 U.S. 38, 41 (2007). To pass muster under this review,

        the sentence must be both procedurally and substantively reasonable. Id. at 51. In

        determining procedural reasonableness, we consider whether the district court properly

        calculated the defendant’s advisory Sentencing Guidelines range, gave the parties an

        opportunity to argue for an appropriate sentence, considered the 18 U.S.C. § 3553(a)

        factors, and sufficiently explained the selected sentence. Id. at 49-51. If a sentence is free

        of “significant procedural error,” then this court reviews it for substantive reasonableness,

        “tak[ing] into account the totality of the circumstances.” Id. at 51. “Any sentence that is

        within or below a properly calculated Guidelines range is presumptively reasonable.”

        United States v. Louthian, 756 F.3d 295, 306 (4th Cir. 2014). “Such a presumption can



                                                      2
USCA4 Appeal: 20-4249      Doc: 42          Filed: 08/16/2022     Pg: 3 of 4




        only be rebutted by showing that the sentence is unreasonable when measured against the

        18 U.S.C. § 3553(a) factors.” Id.

               We discern no procedural error in Burch’s sentence. The district court properly

        calculated the advisory Guidelines range, responded to the parties’ nonfrivolous

        arguments, and applied the § 3553(a) factors.        The district court also provided an

        explanation for the chosen sentence. 1 Furthermore, we conclude that the sentence is

        substantively reasonable because Burch’s sentence fell within the Guidelines range and

        nothing in the record rebuts the presumption of reasonableness accorded to it. See

        Louthian, 756 F.3d at 306.

               Turning to the issue of ineffective assistance, “[i]t is well settled that a claim of

        ineffective assistance should be raised in a 28 U.S.C. § 2255 motion in the district court

        rather than on direct appeal, unless the record conclusively shows ineffective assistance.” 2

        United States v. Jordan, 952 F.3d 160, 163 n.1 (4th Cir. 2020). In his brief, Anders counsel

        asserts that Burch stated he did not have adequate time to meet with his trial counsel and

        that trial counsel had assured Burch he would receive a 10-year imprisonment term.

        Having reviewed the record, we conclude that ineffective assistance of counsel does not




               1
                 Burch’s appeal was placed in abeyance for our decision in United States v. Oliver,
        No. 20-4500, 2022 WL 1223716 (4th Cir. Apr. 26, 2022). Unlike the defendant in Oliver,
        however, Burch did not object to the proposed terms of supervised release before the
        district court, and we conclude that the district court’s explanation for imposing the
        discretionary conditions of supervised release in this case was sufficient.
               2
                 In his pro se brief, Burch states that he primarily seeks to preserve his claims of
        ineffective assistance for collateral review proceedings.

                                                     3
USCA4 Appeal: 20-4249      Doc: 42         Filed: 08/16/2022     Pg: 4 of 4




        conclusively appear on the present record, so we decline to consider this claim on direct

        appeal.

               In accordance with Anders, we have reviewed the entire record in this case and have

        found no meritorious grounds for appeal. We therefore affirm the district court’s judgment.

        This Court requires that counsel inform Burch, in writing, of the right to petition the

        Supreme Court of the United States for further review. If Burch requests that counsel file

        such a petition, but counsel believes that such a petition would be frivolous, then counsel

        may move in this court for leave to withdraw from representation. Counsel’s motion must

        state that counsel served a copy thereof on Burch. We dispense with oral argument because

        the facts and legal contentions are adequately presented in the materials before this court

        and argument would not aid the decisional process.

                                                                                      AFFIRMED




                                                    4